United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3942
                        ___________________________

                            United States of America

                               Plaintiff - Appellee

                                        v.

                                Donnie Spencer

                             Defendant - Appellant
                                ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                            Submitted: June 17, 2022
                             Filed: October 6, 2022
                                 ____________

Before LOKEN and KELLY, Circuit Judges, and MENENDEZ, District Judge.*
                            ____________

LOKEN, Circuit Judge.




      *
       The Honorable Katherine M. Mendendez, United States District Judge for the
District of Minnesota, sitting by designation.
       Following a two-day bench trial, the district court1 convicted Donnie Spencer
of two controlled substance offenses, and of being a felon in possession of
ammunition in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The court sentenced
Spencer to 300 months imprisonment on the drug counts and a concurrent 120 months
on the felon in possession count. Spencer appeals his conviction and sentence on the
felon in possession count. Prior to trial, he stipulated to two elements of being a felon
in possession of ammunition -- that he had a prior conviction for a crime punishable
by imprisonment exceeding one year and knew he belonged to a class of persons
barred from possessing ammunition. Thus, the issue on appeal is the third element
of this offense, whether the Government proved beyond a reasonable doubt that
Spencer knowingly possessed ammunition. See United States v. Obi, 25 F.4th 574,
577 (8th Cir. 2022). Spencer argues on appeal, as he did in the district court, that
there was insufficient evidence that he possessed the ammunition in question, which
was found in a locked safe in a closet of what Spencer described as “my bedroom”
in a Davenport, Iowa home where he was not then living.

       When reviewing sufficiency of the evidence, we will affirm if, “viewing all
facts in the light most favorable to the verdict, we conclude a reasonable jury could
have found the defendant guilty beyond a reasonable doubt.” United States v.
Brooks-Davis, 984 F.3d 695, 697 (8th Cir.), cert. denied, 142 S. Ct. 161 (2021). The
same standard applies in reviewing sufficiency of the evidence after a bench trial.
United States v. Morris, 791 F.3d 910, 913 (8th Cir. 2015). When the defendant’s
knowledge is at issue, we consider the evidence in its totality and “indulge all
inferences [the fact finder] could reasonably have . . . made.” United States v.
Serrano-Lopez, 366 F.3d 628, 636 (8th Cir. 2004). Applying this strict standard of
review to the trial record, we affirm.



      1
       The Honorable Stephanie M. Rose, Chief Judge of the United States District
Court for the Southern District of Iowa.

                                          -2-
                                          I.

      At trial, heroin addict Heaven Wages testified that she purchased heroin from
Spencer and his nephew, Rafiel Owens, for two years, including a November 2019
controlled buy from Spencer at his residence, 402 East 8th Street in Davenport.
Sergeant Daniel Furlong then testified that the controlled buy occurred after a search
of a Davenport hotel room where Owens was suspected of selling heroin and Wages
had paid the room balance. Officers confronted Wages, who consented to the search
and agreed to cooperate when drug contraband was found. After Wages’s controlled
buy, Furlong obtained a warrant to search 402 East 8th Street and its occupants,
Spencer and his girlfriend, Wendy Sanders. The search warrant was executed on
November 18, 2019 after Spencer returned from a GPS-tracked trip to Chicago.
Sanders was in the residence. Drugs were found in the residence and in Spencer’s
shoe. Spencer was interviewed but not arrested at this time.

      When Spencer then made more trips to Chicago but did not follow up on his
promise to cooperate, a second warrant search of the 402 East 8th Street residence
was conducted on December 11, 2019. Furlong conducted a recorded interview of
Spencer that day. Furlong asked about a woman named Cozetta “Shelly” Manley and
said he had a warrant to search her residence at 1025 West Locust Street in
Davenport. The utilities for 1025 West Locust Street were in Spencer’s name.
Spencer said officers could find about $1,000 in cash inside a safe located “in his
bedroom” there, and “he thought there was a weapon in there but he wasn’t 100
percent sure what kind” because it had “been so long.” Spencer said there was a key
to the safe and helped officers obtain the key from Sanders. Furlong described
Manley as Spencer’s “girlfriend or just some girl he knows.”

        Officers then searched the 1025 West Locust Street residence. Furlong
testified they found two safes stacked on top of each other in the closet of a bedroom
that contained only a mattress covered in plastic. One safe could be opened with the

                                         -3-
key obtained from Sanders; it contained nothing of evidentiary value. The other safe
was forcibly opened. Officers found $1,000 in cash, mail bearing Sanders’s name,
and ammunition and magazines for a handgun and a rifle.

       DEA task force officer Christopher Carter testified that he had a conversation
with Spencer in Carter’s vehicle outside 402 East 8th Street after Furlong interviewed
Spencer and while 1025 West Locust Street was being searched. Carter testified that
Spencer said “there was a safe at [1025 West Locust] that contained what he believed
to be two guns.” While interviewing Spencer, Carter learned no guns were found in
the safe and asked Carter about that. “He stated he hadn’t accessed the safe in
approximately two years and actually physically seen the guns there and then could
not recall if he possibly sold them.”

        Sanders testified she was in a romantic relationship with Spencer and lived
with him at 402 East 8th Street at the time in question. Most of her testimony
concerned the drug trafficking charges. Regarding the ammunition charge, Sanders
testified she knew about Spencer’s two safes located at Manley’s house. Sanders had
access to a combination safe that had money in it but denied knowledge of the
ammunition and magazine found in one safe or how her mail got in there.

       At the close of the evidence, following defense counsel’s closing argument, the
district court stated:

             THE COURT: Okay. I believe there’s proof beyond a reasonable
      doubt that [Spencer] possessed the ammunition. . . . I think given the
      facts in this case -- that he highlights where the safe is, that it’s in a
      house that he frequents and has access to according to his girlfriend, that
      he pays the utilities there, that he refers to it as his bedroom, that he says
      there would be two guns and that maybe he sold them, and there’s two
      different kinds of ammunition in there -- I think that’s sufficient to prove
      beyond a reasonable doubt that that’s his ammunition.


                                           -4-
Following closing argument by the government, the court further found Spencer
guilty of the two drug trafficking counts. Those counts are not at issue on appeal.

                                          II.

       On appeal, Spencer argues the evidence was insufficient to prove beyond a
reasonable doubt that he constructively possessed the ammunition found in the
second safe. “Constructive possession is established if the person has dominion over
the premises where the [ammunition is] located, or control, ownership, or dominion
over the [ammunition itself].” United States v. Coleman, 909 F.3d 925, 932 (8th Cir.
2018) (quotation omitted). “In most cases, dominion, control, and knowledge may
be inferred where a defendant has exclusive possession of the premises” where
ammunition is found. United States v. Dooley, 580 F.3d 682, 686 (8th Cir. 2009)
(quotation omitted). But where the defendant did not own or occupy the premises,
as in this case, or where the premises were jointly occupied, “it takes more evidence
of knowledge and control” to prove constructive possession. United States v. Ways,
832 F.3d 887, 897 (8th Cir. 2016) (quotation omitted) (ammunition in storage area
of daughter’s basement); see United States v. Cross, 888 F.3d 985, 991 (8th Cir.
2018) (jointly occupied family home); United States v. Ramos, 852 F.3d 747, 753-54
(8th Cir. 2017) (jointly occupied residence). In these circumstances, a “mere
connection” to the residence is not enough. Ways, 832 F.3d at 898.

       Here, the district court, in finding that Spencer constructively possessed the
ammunition found in the safe, relied on a great deal more than a “mere connection”
between Spencer and ammunition found at the residence of a girl he knew. When
Sergeant Furlong asked Spencer in a recorded interview about Manley and the
residence at 1025 West Locust Street, where the utilities were in Spencer’s name,
Spencer said there was a safe in the closet of his bedroom, told Furlong that Sanders
had a key to open the safe, and predicted that officers would find about $1,000 in cash

                                         -5-
and may find a “weapon” in the safe (in the later conversation with task force officer
Carter, Spencer said the safe contained two guns that he may have sold). His live-in
girlfriend Sanders testified that the two safes found in the bedroom closet at 1025
West Locust belonged to Spencer, that she and Spencer had access to them, and that
she knew money was in one safe but had no knowledge ammunition or her mail were
in either safe.

       Spencer argues this evidence was not sufficient to satisfy the government’s
burden to prove constructive possession, relying primarily on the errors and
inconsistencies in Spencer’s statements to Furlong and Carter -- that there was one
safe, when two safes were found; that the safe opened by Sanders’s key contained
nothing of evidentiary value; that no guns were found in the safes; and that Spencer
did not live there, had not accessed the safe for two years, and only a mattress covered
in plastic was found in what he said was his bedroom.

       There certainly were gaps and inconsistencies between what Spencer told
Furlong and Carter and what officers found when they searched the safes in the
bedroom closet at 1025 West Locust. But resolving fact discrepancies and drawing
reasonable inferences are tasks reserved for the fact finder at trial, here, the district
court. See, e.g., Brooks-Davis, 984 F.3d at 698. The errors in Spencer’s testimony
can be reasonably attributed to his age (70), his decades of heroin and cocaine abuse,
and the likely passage of time since he had accessed the safes in the bedroom closet.
Moreover, Spencer only said there “may” be a weapon or two guns that he may have
sold. He did not also say the safes contained two kinds of ammunition. But that
omission, whether intentional or inadvertent, does not detract from the accuracy of
what he said about the location of the safes, the key that would open one of them, and
the cash that would be found. A piece of mail in the safe bearing the name of
Spencer’s live-in girlfriend, Sanders, does not establish her lack of credibility, as
Spencer argues. Rather, if anything, the presence of mail to his live-in girlfriend



                                          -6-
tends to heighten the inference that Spencer knowingly possessed what was found in
the safe.

      Viewing the evidence in the light most favorable to the district court’s verdict,
as we must, we conclude that Spencer’s statements to officers Furlong and Carter,
when combined with the other evidence presented at trial including the testimony of
Sanders, are sufficient for a rational factfinder to find beyond a reasonable doubt that
Spencer constructively possessed the ammunition found in the second safe.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -7-